Exhibit 10.21

 

KANBAY INTERNATIONAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

Participant:                                                    

 

Number of Shares:                           

 

 

 

Date of Grant:  [                          ], 2004

 

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective as of the Date of
Grant set forth above, is entered into by and between Kanbay International,
Inc., a Delaware corporation (the “Company”) and the Participant set forth
above.

 

RECITALS

 

WHEREAS, the Company has adopted the Kanbay International, Inc. Stock Incentive
Plan (as amended from time to time, the “Plan”), which provides for the grant of
restricted stock (the “Award”) to Service Providers (as defined in the Plan) of
the Company, as selected by the Company’s Compensation Committee (the
“Committee”);

 

WHEREAS, the Participant has been selected by the Committee to receive an Award
in accordance with the provisions of the Plan; and

 

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Award.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 


1.                   DEFINITIONS


 

All capitalized terms used in this Agreement shall have the same meanings as are
ascribed to them in the Plan, unless expressly provided otherwise in this
Agreement.

 


2.                   GRANT OF AWARD


 

The Company hereby grants to the Participant this Award, which constitutes the
right to a distribution of all or any part of the number of Shares set forth
above (the “Restricted Stock”) on the terms and conditions set forth herein and
subject in all respects to the terms and provisions of the Plan, which is
incorporated herein by reference.

 


3.                   CERTIFICATES


 

Certificates for the Restricted Stock will be issued in the Participant’s name
and will be held by the Company until: (i) the Restricted Stock is forfeited; or
(ii) the Restricted Stock vests. The Company will distribute the certificates to
the Participant, or if applicable, his or her Designated Beneficiary, in
accordance with Section 6 below.

 

--------------------------------------------------------------------------------


 


4.                   VESTING OF AWARD


 

The Restriction Period shall lapse and the Award granted herein shall vest
according to the following schedule:

 


(A)           ONE-QUARTER ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT, IF THE
PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE;


 


(B)           AN ADDITIONAL ONE-QUARTER ON THE SECOND ANNIVERSARY OF THE DATE OF
GRANT, IF THE PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE;


 


(C)           AN ADDITIONAL ONE-QUARTER ON THE THIRD ANNIVERSARY OF THE DATE OF
GRANT, IF THE PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE;
AND


 


(D)           THE REMAINING ONE-QUARTER ON THE FOURTH ANNIVERSARY OF THE DATE OF
GRANT, IF THE PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE.


 

Except as provided in Section 5 below, or as the Committee may determine in its
sole discretion on a case by case basis, the Award shall not continue to vest
after the date the Participant has terminated Service for any reason and any
unvested portion of this Award theretofore held by the Participant shall be
forfeited as of that date.

 


5.                   SPECIAL VESTING PROVISIONS


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 4 ABOVE, IF A
PARTICIPANT DIES OR SUFFERS A DISABILITY DURING THE VESTING PERIOD DESCRIBED IN
SECTION 4 ABOVE WHILE IN SERVICE, THE UNVESTED PORTION OF THIS AWARD HELD BY
SUCH PARTICIPANT OR ANY TRANSFEREE THEREOF SHALL AUTOMATICALLY VEST ON THE DATE
OF DEATH OR DISABILITY.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 4 ABOVE, THE
VESTING PERIOD DESCRIBED IN SECTION 4 ABOVE WILL BE SUSPENDED DURING THE
PENDENCY OF ANY BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY AND THE
VESTING PERIOD WILL BE INCREASED BY THE LENGTH OF TIME OF SUCH LEAVE OF ABSENCE.
THIS PARAGRAPH SHALL HAVE NO EFFECT ON THIS AWARD, OR PORTIONS HEREOF, WHICH, BY
ITS TERMS, IS VESTED PRIOR TO THE FIRST DAY OF THE PARTICIPANT’S LEAVE OF
ABSENCE.


 

(c)           If a Change in Control occurs, the unvested portion of this Award
will become fully vested on the closing date of the Change in Control, if the
Participant has remained in Service continuously until that date.

 

(d)           If Participant’s Service terminates due to involuntary termination
by the Company with Cause, the Participant shall forfeit the vested and unvested
portion of this Award on the date of such termination of Service. Upon the
termination of a Participant’s Service for Cause, the Participant must return to
the Company any certificates for Shares that have been issued to the Participant
in accordance with Section 6 below. The Company will have no further obligations
to the Participant under this Agreement if the Participant’s Award is forfeited.

 

--------------------------------------------------------------------------------


 


6.                   TERMS AND CONDITIONS OF DISTRIBUTION


 


CERTIFICATES FOR SHARES WILL BE DISTRIBUTED AS SOON AS PRACTICABLE AFTER THE
RESTRICTED STOCK VESTS. IF THE PARTICIPANT DIES, EITHER BEFORE OR AFTER
TERMINATION OF SERVICE, BEFORE THE CERTIFICATES FOR HIS OR HER VESTED RESTRICTED
STOCK HAVE BEEN DISTRIBUTED, SUCH CERTIFICATES WILL BE DISTRIBUTED TO THE
PARTICIPANT’S DESIGNATED BENEFICIARY. IF THE PARTICIPANT HAS FAILED TO DESIGNATE
A BENEFICIARY, SUCH CERTIFICATES WILL BE DISTRIBUTED TO THE PARTICIPANT’S
PERSONAL REPRESENTATIVE. CERTIFICATES FOR SHARES WILL BE DISTRIBUTED NO LATER
THAN SIX MONTHS AFTER THE PARTICIPANT’S DEATH. DISTRIBUTION WILL NOT BE MADE
BEFORE THE FIRST DATE THE SHARES MAY BE DISTRIBUTED TO THE PARTICIPANT WITHOUT
PENALTY OR FORFEITURE UNDER FEDERAL OR STATE LAWS OR REGULATIONS GOVERNING SHORT
SWING TRADING OF SECURITIES. IN DETERMINING WHETHER A DISTRIBUTION WOULD RESULT
IN SUCH A PENALTY OR FORFEITURE, THE COMPANY AND THE COMMITTEE MAY RELY UPON
INFORMATION REASONABLY AVAILABLE TO THEM OR UPON REPRESENTATIONS OF THE
PARTICIPANT’S LEGAL OR PERSONAL REPRESENTATIVE.


 


7.                   RESTRICTIONS ON TRANSFER


 


(A)           UNTIL THE END OF THE RESTRICTION PERIOD AS SPECIFIED IN THIS
AGREEMENT, OR UNLESS DETERMINED OTHERWISE BY THE COMMITTEE, THIS AWARD MAY NOT
BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED,
EXCEPT BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION OR PURSUANT TO A
DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)). IF THE COMMITTEE
PERMITS THIS AWARD TO BE TRANSFERABLE, THE COMMITTEE MAY IMPOSE ADDITIONAL TERMS
AND CONDITIONS AS THE COMMITTEE DEEMS APPROPRIATE.


 


(B)           ALL RIGHTS WITH RESPECT TO THE RESTRICTED STOCK WILL BE AVAILABLE
DURING THE PARTICIPANT’S LIFETIME ONLY TO THE PARTICIPANT OR THE PARTICIPANT’S
GUARDIAN OR LEGAL REPRESENTATIVE. THE COMMITTEE MAY, IN ITS DISCRETION, REQUIRE
A PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE TO SUPPLY IT WITH EVIDENCE THE
COMMITTEE REASONABLY DEEMS NECESSARY TO ESTABLISH THE AUTHORITY OF THE GUARDIAN
OR LEGAL REPRESENTATIVE TO ACT ON BEHALF OF THE PARTICIPANT.


 


8.                   ADJUSTMENTS


 


(A)           THE NUMBER OF SHARES OF RESTRICTED STOCK SUBJECT TO THIS AWARD
SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE SHARES, OR ANY OTHER INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE
COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE
COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF
CONSIDERATION.”  SUCH ADJUSTMENTS SHALL BE MADE BY THE BOARD, WHOSE
DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(B)           IN THE EVENT OF CHANGE IN CONTROL THAT IS A MERGER, CONSOLIDATION,
OR SIMILAR REORGANIZATION OF THE COMPANY WITH ANY OTHER ENTITY PURSUANT TO WHICH
THE HOLDERS OF SHARES SURRENDER SHARES (OR THE SHARES ARE DEEMED CONVERTED) IN
EXCHANGE FOR OTHER SHARES OF CAPITAL STOCK OR SECURITIES OF THE COMPANY OR
ANOTHER ENTITY, THEN AN EQUITABLE ADJUSTMENT SHALL BE MADE IN THIS AWARD AND
PARTICIPANT’S SHARES SUBJECT TO THE PLAN. SUCH EQUITABLE ADJUSTMENT MAY BE (I)
THE SUBSTITUTION OF THE NUMBER AND KIND OF SHARES OF CAPITAL STOCK OR OTHER
SECURITIES THAT THE HOLDERS OF SHARES ARE ENTITLED TO RECEIVE FOR EACH SHARE
SURRENDERED PURSUANT TO THE TRANSACTION OR

 

--------------------------------------------------------------------------------


 


(II) ANY OTHER ADJUSTMENT THAT THE BOARD DETERMINES TO BE EQUITABLE. SUCH
ADJUSTMENT SHALL BE MADE BY THE BOARD, WHOSE DETERMINATION IN THAT RESPECT SHALL
BE FINAL, BINDING AND CONCLUSIVE.


 

(c)           Except as provided in this Section 8, the Participant shall have
no rights by reason of (i) any subdivision or consolidation of shares of stock
of any class, (ii) the payment of any dividend or (iii) any other increase or
decrease in the number of shares of stock of any class. Any issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number of Shares subject to this Award. The
grant of this Award shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

 


9.                   RIGHTS AS STOCKHOLDER.


 


ON AND AFTER THE DATE OF GRANT, AND SUBJECT TO THE RESTRICTIONS SET FORTH IN
THIS AGREEMENT, THE PARTICIPANT WILL BE ENTITLED TO ALL OF THE RIGHTS OF A
STOCKHOLDER WITH RESPECT TO THE RESTRICTED STOCK, INCLUDING THE RIGHT TO VOTE
THE RESTRICTED STOCK AND TO RECEIVE DIVIDENDS AND OTHER DISTRIBUTIONS PAYABLE
WITH RESPECT TO THE RESTRICTED STOCK.


 


10.                  RESTRICTIVE COVENANTS


 

(a)           Nondisclosure and Nonuse of Trade Secrets. The Participant
acknowledges that he has had and will have access to confidential information of
the Company and its Affiliates (including, but not limited to, current and
prospective confidential know-how, specialized training, customer lists,
marketing plans, business plans, financial and pricing information, and
information regarding acquisitions, mergers and/or joint ventures) concerning
the business, customers, clients, contacts, prospects, and assets of the Company
and its Affiliates that is unique, valuable and not generally known outside the
Company and its Affiliates, and that was obtained from the Company or an
Affiliate or which was learned as a result of the performance of services by the
Participant on behalf of the Company or an Affiliate (“Trade Secrets”). Trade
Secrets shall not include any information that: (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Participant that
constitutes a breach of this Section 10, generally known or available to the
public; (ii) is known to the Participant at the time such information was
obtained from the Company or an Affiliate; (iii) is hereafter furnished without
restriction on disclosure to the Participant by a third party, other than an
employee or agent of the Company or an Affiliate, who is not under any
obligation of confidentiality to the Company or an Affiliate; (iv) is disclosed
with the written approval of the Company or an Affiliate; or (v) is required to
be disclosed or provided by law, court order, or similar compulsion, including
pursuant to or in connection with any legal proceeding involving the parties
hereto; provided however, that such disclosure shall be limited to the extent so
required or compelled; and provided further, however, that if the Participant is
required to disclose such confidential information, he shall give the Company
notice of such disclosure and cooperate in seeking suitable protections. Other
than in the course of performing services for the Company and its Affiliates,
the Participant will not, at any time, directly or indirectly use, divulge,
furnish or make accessible to any person any Trade Secrets, but instead will
keep all Trade Secrets strictly and absolutely confidential. The Participant
will deliver promptly to the Company or the Affiliate that employed the
Participant, at the termination of his employment or at any other time at the
request of the Company or an

 

--------------------------------------------------------------------------------


 

Affiliate, without retaining any copies, all documents and other materials in
his possession relating, directly or indirectly, to any Trade Secrets.

 

(b)           Non-Competition. The Participant acknowledges and agrees that (i)
in the course of the Participant’s Service the Participant shall become familiar
with the Trade Secrets of the Company and its Affiliates, (ii) the Participant’s
services to the Company and its Affiliates are unique in nature and of an
extraordinary value to the Company and its Affiliates, and (iii) the Company and
its Affiliates could be irreparably damaged if the Participant were to provide
similar services to any person or entity competing with the Company or any
Affiliate or engaged in a similar business. In connection with the issuance to
the Participant of the Award hereunder, and in consideration for and as an
inducement to the Company to enter into this Agreement, the Participant
covenants and agrees that during the period beginning on the Date of Grant and
ending on the second anniversary of the date of the termination of the
Participant’s Service (the “Restricted Period”), the Participant shall not
directly or indirectly own any interest in, operate, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for, any company, person, or
entity engaged in a “Competitive Business” (as defined herein). A Competitive
Business shall include any company, person or entity that is involved in or
seeks to become involved in providing information technology services and
solutions to the financial services industry, including business process and
technology advice, software package selection and integration, application
development, maintenance and support, network and system security and
specialized services, in any country in which the Company or an Affiliate is
doing business at the time of termination of the Participant’s employment.

 

(c)           Nonsolicitation. During the Restricted Period, the Participant
shall not, directly or indirectly solicit or induce, or attempt to solicit or
induce, any current employee of the Company or an Affiliate, or any individual
who becomes an employee during the Restricted Period, to leave his or her
employment with the Company or an Affiliate or join or become affiliated with
any other business or entity, hire any employee of the Company or an Affiliate
or in any way interfere with the relationship between any employee and the
Company or an Affiliate. During the Restricted Period, the Participant shall
not, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any customer, supplier, licensee, licensor or other business relation of the
Company or an Affiliate to terminate its relationship or contract with the
Company or an Affiliate, to cease doing business with the Company or an
Affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or an
Affiliate (including making any negative statements or communications concerning
the Company or an Affiliate or their employees).

 

(d)           Judicial Modification. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 10 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

--------------------------------------------------------------------------------


 

(e)           Remedy for Breach. The Participant agrees that in the event of a
breach or threatened breach of any of the covenants contained in this Section
10, the Participant shall forfeit, upon written notice to such effect from the
Company, any and all Restricted Stock granted to him or her under the Plan and
this Agreement, including vested Restricted Stock.

 

In addition to the foregoing, in the event of a breach or threatened breach of
any of the covenants contained in this Section 10, the Company shall also have
the right to seek enforcement of any other penalties or restrictions that may
apply under any employment or other agreement between the Participant and the
Company (or an Affiliate), state law, or otherwise. The forfeiture provisions of
this Section shall continue to apply, in accordance with their terms, after the
provisions of any employment or other agreement between the Company (or an
Affiliate) and the Participant have lapsed.

 


11.            NOTICES


 

All notices by one party to the other under this Agreement shall be in writing
and personally delivered or sent via overnight mail, registered or certified
mail, or facsimile.

 


12.            MISCELLANEOUS


 


(A)           THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND
SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN COMMUNICATION
WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(B)           ALL OF THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
SUCCESSORS AND ASSIGNS.


 


(C)           THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF, SHALL GOVERN THE FORMATION, INTERPRETATION
AND PERFORMANCE OF THIS AGREEMENT. NEITHER PARTY MAY BRING ANY ACTION INVOLVING
THIS AGREEMENT EXCEPT IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
DIVISION AND THE PARTIES HEREBY ACKNOWLEDGE AND SUBMIT TO THE PERSONAL
JURISDICTION OF EITHER SUCH COURT. EACH PARTY CONSENTS TO SERVICE OF PROCESS BY
MEANS OF ANY OF THE METHODS FOR DELIVERY OF NOTICE THAT ARE SPECIFIED IN SECTION
11.


 


(D)           PARTICIPANT HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND
AGREES TO THE TERMS AND CONDITIONS THEREIN. IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THOSE OF THE PLAN, THE PROVISIONS OF THE
PLAN SHALL GOVERN ONLY TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT.


 


(E)           THE PARTIES MAY EXECUTE THIS AGREEMENT IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.


 


13.            NO RIGHT TO EMPLOYMENT


 

Nothing contained in this Agreement or the Award granted pursuant thereto shall
confer upon any Participant any right to be continued in the Service or
employment of the Company, or interfere in any way with the right of the Company
to terminate any Participant’s Service or employment at any time.

 

--------------------------------------------------------------------------------


 


14.            SPECIFIC PERFORMANCE


 

Participant and the Company acknowledge that Participant and the Company will be
entitled to enforce their rights under this Agreement to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. Participant and the Company further agree and acknowledge that money
damages might not be an adequate remedy for any breach of the provisions of this
Agreement and that Participant and the Company may, each in its sole discretion,
apply to any court of law or equity in accordance with Section 12(c) (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 


15.            RESOLUTION OF DISPUTES


 

Any dispute or disagreement that shall arise under, as a result of, or pursuant
to this Agreement shall be determined by the Committee in its sole and absolute
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement shall be final, binding, and conclusive
on all persons affected thereby.

 


16.            PREEMPTION BY APPLICABLE LAWS OR REGULATIONS


 

Anything in this Agreement to the contrary notwithstanding, if the Committee
determines that any law, regulation, or requirement of any governmental
authority having appropriate jurisdiction shall require either the Company or
the Participant to take any action prior to or in connection with the issuance
of Shares attributable to the Awards granted hereunder, the issue of such Shares
shall be deferred until such action shall have been taken.

 


17.            SECURITIES LAW REQUIREMENTS


 

(a)           Notwithstanding the provisions of Section 6 of this Agreement, the
Company shall not be required to issue or deliver any certificates for Shares
before completing the steps necessary to comply with applicable federal and
state securities laws (including any registration requirements) and applicable
stock exchange rules and practices, as may be in effect at that time

 

(b)           With respect to individuals subject to Section 16 of the Exchange
Act, transactions under this Agreement are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Agreement or action by the Committee fails to
so comply, the Committee may determine, to the extent permitted by law, that
such provision or action shall be null and void.

 


18.            AMENDMENTS


 

The Company and the Participant may amend this Agreement only by a written
instrument signed by both parties.

 


19.            SUBJECT TO PLAN


 


THIS AWARD AND THE GRANT AND THE EXERCISE HEREOF ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, WHICH TERMS AND CONDITIONS INCLUDE, RESTRICTIONS ON THE
TRANSFERABILITY OF THE AWARD,

 

--------------------------------------------------------------------------------


 


AND TERMINATION OF THE PLAN. THE PLAN IS INCORPORATED HEREIN BY REFERENCE AND
MADE A PART HEREOF, BUT THE TERMS OF THE PLAN SHALL NOT BE CONSIDERED AN
ENLARGEMENT OF ANY BENEFITS UNDER THIS AGREEMENT. WHEREVER A CONFLICT MAY ARISE
BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE
PLAN SHALL CONTROL SOLELY TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT. IN
ADDITION, THE AWARD GRANTED HEREUNDER IS SUBJECT TO ANY RULES AND REGULATIONS
PROMULGATED BY THE COMMITTEE PURSUANT TO THE PLAN, NOW OR HEREAFTER IN EFFECT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement as of the Date of Grant set forth above.

 

PARTICIPANT

 

KANBAY INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------